Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 9, after “diffractive lens,” please modify the language to make it clear that the halftone design also forms “a turning mirror” and “a blind via” which are not “a collimating optical element operable to collimate an output of a vertical-external-cavity surface-emitting laser”.  The mirror reflects the collimated output and the blind via with the curved controlled termination focused the collimated and reflected light onto the output face of the fiber. 
In claim 2, at line 9, please delete “a curved lens” as this is not a diffractive optical element (See prepub at [0018,0027,0028]. 

In claim 19, at line 1, please replace “claim 2,”  with - - claim 17,- - as this claim provides the antecedent basis for “the pattern of concentric circles”. (claim 2 does not)
In claim 12, at line 1, please replace “claim 1,”  with - - claim 10,- - as this claim provides the antecedent basis for “the pattern of concentric circles”. (claim 1 does not).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming et al. 20080245109, in view of Hung 20140169746, Shimano et al. 20060193214, Dillion et al. 20140272688, Flemming et al. WO 2015112903 and Kondo et al. JP 05-139787  .
Flemming et al. 20080245109 teaches the patterning of photosensitive glasses coated upon a non photosensitive glass to form at least one of a microoptic lens, a micro-optic post, a microridge waveguide [0024,0043].  The processing is shown in figure 1, and includes a DUV masked exposure, heating to induce crystallization and etching with hydrofluoric acid [0042,0049-0052]. Useful glass compositions are disclosed [0007-0020,0044-0046,0104-0106].  
Hung 20140169746 teaches with respect to figures 2-4, an optical connector (100) which couples light from vertically emitting laser diodes (104) or photodiodes (105) to the optical fibers (30) via the curved collimating lenses (13) formed in a via (120), the angled reflector/mirror (17) and the blind via (140) with a controlled termination including a step (143,142) and a curved lens (160). 

    PNG
    media_image1.png
    304
    466
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    327
    435
    media_image2.png
    Greyscale

               Figure 3				Figure 4
Shimano et al. 20060193214 teaches with respect to figure 7, the use of a gray scale mask to expose a lens pattern (left) and a mirror/prism(right) [0057]. 
Flemming et al. WO 2015112903 teaches the formation of microlenses and microlens arrays in photosensitive glasses (paragraph bridging pages 1-2).  The formation of slanted features is disclosed with respect to figure 3A and 5.  The use of Foturan or Apex photosensitive 
Dillion et al. 20140272688 teaches the use of photosensitive glasses which are UV sensitive to form microstructures in the glass without a resist by exposure to UV, baking and etching in HF [0003].  The use of gray scale masks allows the formation of three dimensional structures [0009].  The differences in exposure results in different etch rates which allows shallow and deep altered portions to be removed during the etch at the same time to form recesses with different depths [0016]. The use of Foturan, Zerodur or Apex photosensitive glasses is disclosed [0012-0016].  The photomask can be a variable transmission photomask composed of binary features (abstract).  The formation of blind vias is disclosed with respect to figure 2D. 
Kondo et al. JP 05-139787 (machine translation attached) teaches using a mask to expose a photosensitive glass to UV  in figure 1, which is then heated to 500-700 degrees C (figure 2) and etched with HF to remove the exposure portions (figure 3), this is then exposed again (figure 4), heated as in figure 5 and then etched with HF to form a recess (figure 6) [0013-0021]. 

Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Flemming et al. 20080245109, Hung 20140169746, Shimano et al. 20060193214, Dillion et al. 20140272688, Flemming et al. WO 2015112903 and 
Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Flemming et al. 20080245109, Hung 20140169746, Shimano et al. 20060193214, Dillion et al. 20140272688, Flemming et al. WO 2015112903 and Kondo et al. JP 05-139787 by using masks composed of concentric circles as the chrome halftone masks based upon the disclosure at page 5 of Flemming et al. WO 2015112903 to form the Fresnel or diffractive lenses taught by Flemming et al. WO 2015112903. 
Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Flemming et al. 20080245109, Hung 20140169746, Shimano et al. 20060193214, Dillion et al. 20140272688,  Flemming et al. WO 2015112903 and Kondo et al. JP 05-139787  by forming lenses with a high optical density at the edges and low optical density at the periphery as claimed by Flemming et al. WO 2015112903 in claims 2 and 4.
In response to the arguments of 01/11/2021, the applicant argues on page 7-8 that the rejection relying in part upon Chou does not teach the curved termination of the blind via which acts as a lens.   The previous rejection is withdrawn and a new rejection based in part upon the coupler of Hung 20140169746 which teaches curved output coupling lenses (16) formed in a blind via (140)which focus the light into the optical fibers (30). 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming et al. 20080245109, in view of Shibuya 20140002906, Shimano et al. 20060193214, Dillion et al. 20140272688, Flemming et al. WO 2015112903 and Kondo et al. JP 05-139787.


    PNG
    media_image3.png
    225
    259
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    354
    436
    media_image4.png
    Greyscale

	It would have been obvious to one skilled in the art to use the photosensitive glasses of Flemming et al. 20080245109 with graded halftone masks with UV exposure such as those taught by Flemming et al. WO 2015112903 and Dillion et al. 20140272688, followed by heating for 10 minutes to 18 hours, followed by etching as room temperature as taught in Flemming et al. 20080245109 to form the known optical coupler of Shibuya 20140002906 which has a TIR reflector, a concave microlens with a stepped profile and a convex lens on the lower face which include three of the optical elements specifically described in Flemming et al. 20080245109 at [0024-0043] with a reasonable expectation of success in forming a useful optical coupler based upon the known use of gray masks to image-wise expose patterns for lenses and prism/tapered structures in Shimano et al. 20060193214, Dillion et al. 20140272688  and Flemming et al. WO 2015112903 (figures 3A and 5), noting that Dillion et al. 20140272688 clearly describes the success of simultaneous etching of multiple features of differing depths based upon the differing exposure and depth of crystallization and Kondo et al. JP 05-139787 teaches forming blind holes/vias specifically sized for receiving optical fibers. .

Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Flemming et al. 20080245109, Shibuya 20140002906, Shimano et al. 20060193214, Dillion et al. 20140272688, Flemming et al. WO 2015112903 and Kondo et al. JP 05-139787  by using masks composed of concentric circles as the chrome halftone masks based upon the disclosure at page 5 of Flemming et al. WO 2015112903 to form the Fresnel or diffractive lenses in place of the convex lens as taught by Flemming et al. WO 2015112903. 
Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Flemming et al. 20080245109, Shibuya 20140002906, Shimano et al. 20060193214, Dillion et al. 20140272688, Flemming et al. WO 2015112903 and  Kondo et al. JP 05-139787 by forming lenses with a high optical density at the edges and low optical density at the periphery for the convex lens as claimed by Flemming et al. WO 2015112903 in claims 2 and 4.
	In addition to the basis above, the examiner points out that Shibuya 20140002906 in figure 7 teaches a blind via 7/7a to receive the optical fiber in figure 7. 


In response to the arguments of 01/11/2021, the applicant argues on page 7-8 that the rejection relying in part upon Shibuya 20140002906 does not teach the curved termination of the blind via which acts as a lens.   The examiner misspoke in the interview summary of 12/17/2020,. The blind via 7/7a of figure 7 of Shibuya 20140002906. 

    PNG
    media_image3.png
    225
    259
    media_image3.png
    Greyscale
 clearly shows a blind via (7/7a) with a step (2) to control the depth of the fiber and curved end which in figure 8 is shown schematically to be a curved lens face. 

    PNG
    media_image4.png
    354
    436
    media_image4.png
    Greyscale

The rejection stands.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita JP 2005-215644 teaches a optical coupler in figure 11. 

    PNG
    media_image5.png
    107
    234
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 22, 2021